Citation Nr: 1519133	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-42 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from January 1977 to July 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the October 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge, but he later withdrew his request in November 2010.  38 C.F.R. § 20.704(e) (2014).  


FINDINGS OF FACT

1.  In October 1977 in service, the Veteran injured his left foot and sustained a comminuted fracture of the proximal phalanx of the left great toe; neurovascular examination was negative. 

2.  The Veteran did not have chronic symptoms of Raynaud's phenomenon of the left foot or other vascular disease in active service or continuous or recurrent symptoms since service separation, and the Raynaud's phenomenon of the left foot did not manifest within one year of service separation.  

2.  The evidence of record makes it less likely than not that the Veteran's current Raynaud's phenomenon of the left foot is related to disease or injury or other event in active service, including the October 1977 left foot injury. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for Raynaud's phenomenon of the left foot are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify for the service connection claim adjudicated herein.  See the April 2010 letter.  Moreover, neither the Veteran, nor his representative, has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Adjudication of the claim at this time is warranted. 

Furthermore, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records and private treatment records identified by the Veteran have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the service connection issue adjudicated herein.  

The Veteran was afforded a VA examination in 2010 and a medical opinion was obtained as to the nature and etiology of the Raynaud's phenomenon of the left foot and whether the left foot injury caused the Raynaud's phenomenon.  The examination was conducted by a medical professional and was based upon a solicitation of history and symptomatology from the Veteran, a review of the medical history and records, and examination of the Veteran.  The medical opinion was rendered after review of the claims folder and medical history.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim adjudicated herein. 

2.  Service Connection:  Legal Authority and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the decision of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In the current appeal, the Veteran asserts that he has Raynaud's phenomenon in the left foot due to a left foot injury in service.  He stated that in 1978, while stationed at Fort Riley, he was a weapons loader inside a M60-A1 Main Battle tank and that, while on maneuvers on the range, a 105mm round which weighs about 60 pounds fell out of its storage location and struck his foot.  He stated that his foot swelled and was painful, that he sought medical treatment, and that his left foot was casted for 6 to 8 weeks.  He also noted that, upon leaving the military, he had problems with the left foot getting colder at a much faster rate than the right foot.  See the March 2010 statement.  The Veteran stated that the "freezing of the foot" started soon after the trauma in 1970's.  See the August 2010 statement.  

Based upon a review of the record, the Board finds the weight of the competent and credible evidence shows that the Raynaud's phenomenon of the left foot did not manifest in service and is not otherwise related to injury, disease or other event in active service including the October 1997 left foot injury in service.  

There is competent and credible evidence of a left foot injury in service.  The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service treatment records show that in October 1977 the Veteran sought medical treatment after dropping a 105 round on his left great toe.  An October 4, 1977 service treatment record indicates that the Veteran had left foot pain and swelling.  Examination revealed extreme swelling and no movement without pain.  The assessment was possible fracture.  He was referred to the emergency room.  He underwent orthopedic evaluation on October 7.  The consultation report indicates that examination revealed tenderness and swelling in the dorsum of the left foot and hallux.  Neurovascular system was "ok."  X-ray examination revealed a transverse comminuted fracture of the proximal phalanx of the great toe.  The Veteran was placed in a cast and on temporary profile for six weeks.  The cast was removed on November 7, 1977.  Neurovascular examination was "ok" and there was no deformity.  A February 1983 periodic examination report indicates that examination of the vascular system, feet, and lower extremities was normal.  The Veteran separated from service in July 1983, and he elected not to undergo a separation examination.  The service treatment records do not document diagnosis or treatment of Raynaud's phenomenon of the left foot.  A February 1985 enlistment examination report for the National Guard indicates that examination of the vascular system, feet, and lower extremities was normal.  

There is no competent evidence of a diagnosis of Raynaud's phenomenon of the left foot or other vascular disease within one year after service separation in July 1983.  The first clinical evidence of Raynaud's phenomenon of the left foot is in 2010, over 20 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of Raynaud's phenomenon of the left foot in service or since service separation.  As noted, the service treatment records do not document chronic symptoms of Raynaud's phenomenon of the left foot or other vascular disease.  The first clinical evidence of Raynaud's phenomenon is in 2010.  

The Veteran provided lay statements that he had symptoms in service or since service.  In the March 2010 statement, he stated that, upon leaving the Army, he had problems with the foot getting colder at a much faster rate than the right foot.  A March 2010 private medical record indicates that he reported that in his late 20's his foot started to become cold a lot more easily and sooner than his right foot.  He indicated that he was in his late teens or early 20's when he injured his left foot in service.  In a June 2010 statement, he indicated that the "freezing of the foot" started soon after the trauma in service.  

The Board finds that the Veteran's statements that he has had problems with Raynaud's phenomenon in the left foot since the injury in service are competent but that these statements have limited credibility, and, therefore, have limited probative value.  The Board finds that the Veteran's statements have limited credibility because the statements are too general, lack detail, and are inconsistent as to when the symptoms began.  

Further, the statements are not supported by medical evidence generated at the time of active service.  As discussed above, the service treatment records do not documents any complaints of Raynaud's phenomenon, examination of the neurovascular system at the time of the injury was negative, and subsequent examinations in 1983 and 1985 show that examination of the vascular system and feet were normal.  The service medical evidence generated at the time of service showing a lack of complaints, treatment, or diagnosis of Raynaud's phenomenon of the left foot are more probative than the Veteran's own lay statements that he made in connection with his claim for service connection in 2010.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence establishes that the Raynaud's phenomenon symptoms first began many years after service separation and after the injury to the left foot in October 1977.  The weight of the competent and credible evidence shows that there were no chronic and continuous symptoms in service or for many years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The weight of the competent and credible evidence establishes that the Veteran's Raynaud's phenomenon of the left foot first manifested many years after service separation and is not related to active service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in May 2010.  The VA examiner opined that the Raynaud's phenomenon was less likely than not due to or the result of military service.  The VA examiner noted that there is no data to support causation between blunt trauma without vascular injury and Raynaud phenomena.  

The Board finds the 2010 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are apparent in the 2010 medical opinion.

The Veteran has made assertions that the Raynaud's phenomenon of the left foot was caused by the trauma to the left foot in service.  The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board cannot rely on the Veteran's lay assertion as to medical causation because he is not shown to possess the type of medical or scientific expertise that would be necessary to opine regarding the diagnosis of a vascular or neurological disease.  Although lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], as to the specific issue in this case, an opinion as to whether the in-service injury led to the development of Raynaud's phenomenon falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis and causation in this matter involves complex medical and scientific issues.  It is not shown that the Veteran has such expertise to render a medical diagnosis or opinion.  

The Veteran submitted medical treatise evidence in support of his contention that the Raynaud's phenomenon of the left foot is due to the trauma in service.  He submitted a medical article entitled Raynaud's disease from the Mayo Clinic website and an article entitled Raynaud's Disease and Phenomenon from the Baptist Health Systems.  The medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

The medical articles about Raynaud's phenomenon submitted by the Veteran provide medical information very general (in nature) and inconclusive. The article entitled Raynaud's disease from the Mayo Clinic website notes that causes of Raynaud's phenomenon include repetitive trauma damaging nerves serving blood vessels in the hands and feet and prior injuries to the hands and feet. The article entitled Raynaud's Disease and Phenomenon from the Baptist Health Systems notes that one of the risk factors for Raynaud's disease is injuries to the hands and feet in addition to 8 other risk factors (e.g., certain medications and smoking).   

The articles do not indicate that there is conclusive evidence to prove such link or causation. The treatise evidence is only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's Raynaud's phenomenon of the left foot and the injury in service. The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board. This medical information does not address the Veteran's specific injury in service or the service medical evidence that shows that vascular exam was normal soon after the injury, when the cast was removed from the left foot, and several years after the injury. The information in the articles is speculative and does not actually link the Veteran's Raynaud's phenomenon of the left foot to the injury in service but only suggests that injury is a possible cause.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of his case. 

As such, the article and information is insufficient to establish the required medical nexus between the Veteran's Raynaud's phenomenon of the left foot and the injury in service.  The medical information is afforded no probative weight as the generic medical journal or treatise evidence and medical information do not specifically state an opinion as to the relationship between the Veteran's Raynaud's phenomenon of the left foot and service.  This evidence is insufficient to establish the element of medical nexus evidence.  Sacks v. West, 11 Vet. App. 314 (1998).

Further, the generic/generalized medical information is outweighed by the 2010 VA medical opinion which was rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, and furnished a rationale for the conclusion.  See Nieves- Rodriguez; supra.

The weight of the competent and credible evidence establishes that the current Raynaud's phenomenon of the Veteran's left foot did not manifest in service, was first diagnosed many years after service separation, is not caused by an in-service event or injury, and is not related to active service.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for Raynaud's phenomenon of the left foot and that the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for Raynaud's phenomenon of the left foot is denied.   



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


